DETAILED ACTION
Response to Amendment
The following is in response to the amendment of January 4, 2021 filed under AFCP 2.0.  The amendment has been entered.

Allowable Subject Matter
Claims 8-10, 12,15, and 17 are allowed.
The following is a statement of reasons for allowance:  
In a non-woven product comprising a polysaccharide fiber, the prior art does not disclose or suggest a fiber whose fiber-forming substance is (1→3) glucan having a weight average degree of polymerization between 200 and 2000. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Eric Hug/Primary Examiner, Art Unit 1748